Per Curiam.

Let it be entered accordingly.1

 Where computation of time is to be made from an act done, the day on which the act is done is to be included in the reckoning. Castle v. Burditt, 3 T. R. 623; S. P. Glassington, v. Rawlins, 3 East, 407; 4 Esp. R. 224. See Priest v. Tarlton, 3 N. Hamp. R. 93; State v. Jackson, 1 Southard, 323; Avery v. Stewart, 2 Connect. R. 77; Picket v. Allen, 10 Connect. R. 146.
Aliter in Maine, where the exclusion of the day on which the act is done will prevent an estoppel or save a forfeiture. Windsor v. China, 4 Greenl., 298. See Sims v. Hampton, 1 Serg. & Rawle, 411.